Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 9/5/2019.
2.	Claims 1-20 are pending in this application. Claims 1, 8 and 15 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0357371) in view of Brown et al (“Brown” US 2015/0185996).


displaying one or more meeting scheduling categories in a given organizational structure (see fig 5, and paragraph [0047] “the present invention provides an event icon list, including a plurality of icons corresponding to specific events, to a user, and enables an event to be generated by only input adapted to drag and drop an event icon”); 
receiving, from a user, target meeting scheduling parameters corresponding to the one or more meeting scheduling categories (see paragraph [0085] “detecting user input adapted to drag and drop one of the event buttons, included in the displayed event icon list, to and on a desired day region of the calendar image”); and
dynamically adjusting an appearance of the one or more meeting scheduling categories in the given organizational structure to reflect the target meeting scheduling parameters (see fig 3 and paragraph [0042] “When the event "movie: Maze Runner release!" is received from a user and user input adapted to drag and drop an empty event button, with which the event "movie: Maze Runner release!" has been filled, to and on the "8th day" of a calendar is received from the user, the control unit 106 may generate event information corresponding to the event "movie: Maze Runner release!" on the "8th day" of the calendar”). 
Lee does not expressly disclose generating one or more meeting invitations including the target meeting scheduling parameters. 
However, Brown discloses generating one or more meeting invitations including the target meeting scheduling parameters (see paragraph [0145] “To schedule the meeting,…the virtual assistant 1306 may respond with times that the user 1310 is 

Regarding claim 2, Lee wherein: displaying the one or more meeting scheduling categories includes displaying one or more icons indicating the one or more meeting scheduling categories in a first region on a display; and dynamically adjusting the appearance of the one or more meeting scheduling categories includes moving the one or more icons to a second region on the display (see fig 5, and paragraph [0047] “the present invention provides an event icon list, including a plurality of icons corresponding to specific events, to a user, and enables an event to be generated by only input adapted to drag and drop an event icon”). 

Regarding claim 3, Lee discloses further comprising: displaying a target meeting scheduling parameter of the target meeting scheduling parameters local to a corresponding icon of the one or more icons (see fig 5 where the calendar is shown). 

Regarding claim 4, Lee discloses wherein the first region on the display is an upper region of the display, and the second region is a lower region of the display (see fig 5; e.g., event icon list is located at top region and calendar is located in bottom region). 

Regarding claim 5, Lee discloses wherein: displaying the one or more meeting scheduling categories includes displaying the one or more meeting scheduling categories in a hierarchical menu structure; and dynamically adjusting the appearance of the one or more meeting scheduling categories includes dynamically adjusting the appearance of the one or more meeting scheduling categories in the hierarchical menu structure (see paragraph [0083] “the event icon list may be implemented as a command-line interface or a menu-driven interface”). 

Regarding claim 7, Lee does not expressly disclose wherein receiving the target meeting scheduling parameters includes receiving a voice- or text-based natural language input.
However, Brown discloses wherein receiving the target meeting scheduling parameters includes receiving a voice- or text-based natural language input (see paragraph [0035]). It would have been obvious to an artisan before the effective filing date of the present invention to include Brown’s teachings of a voice or text based natural language input in Lee’s user interface as an obvious variation to a well-known input function.

Claims 8-12 and 14 are similar in scope to claims 1-5 and 7, respectively, and are therefore rejected under similar rationale.

.

5.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Brown in view of Campbell et al (“Brown” US 2015/0185996).

Regarding claim 6, Lee discloses wherein: displaying the one or more meeting scheduling categories includes displaying a sequence of the one or more meeting scheduling categories in a wizard interface; and dynamically adjusting the appearance of the one or more meeting scheduling categories includes dynamically adjusting the appearance of the sequence of the one or more meeting scheduling categories in the wizard interface. 
However, Campbell discloses wherein: displaying the one or more meeting scheduling categories includes displaying a sequence of the one or more meeting scheduling categories in a wizard interface; and dynamically adjusting the appearance of the one or more meeting scheduling categories includes dynamically adjusting the appearance of the sequence of the one or more meeting scheduling categories in the wizard interface (see figs 1-9 and paragraph [0043]; e.g., in the end-point result of this process patients are linked to online scheduling calendar to make an appointment). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Campbell’s teachings in Lee’s user interface. One would have been motivated to do so in order to achieve the best match between a user’s needs and service provided by a particular institution.

Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174